Citation Nr: 1507413	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral wrist and finger disorders. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle disorder.  

7.  Entitlement to service connection for a right shoulder disorder. 

8.  Entitlement to service connection for bilateral wrist and finger disorders.

9.  Entitlement to service connection for a back disorder.

10.  Entitlement to service connection for a neck disorder.  

11.  Entitlement to service connection for a bilateral knee disorder.

12.  Entitlement to service connection for a bilateral ankle disability.

13.  Entitlement to a rating on a schedular basis in excess of 20 percent for a left shoulder disability. 

14.  Entitlement to a rating on an extraschedular basis in excess of 20 percent for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1993 to August 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted the claims to reopen entitlement to service connection for right shoulder, bilateral wrist and finger, back, neck, bilateral knee, and bilateral ankle disorders.  However, the RO denied the service connection claims on the merits and denied a claim for an increased rating for a left shoulder disability.  The Veteran appealed the denials of these claims in this decision, and the matters are now before the Board.  Due to the Veteran's residence and his July 2011 request, the Agency of Original Jurisdiction (AOJ) is the North Little Rock, Arkansas RO, which certified the present appeal to the Board. 

The Veteran testified before the undersigned Veterans Law Judge in February 2014 sitting at the North Little Rock RO.  

The issue of an increased rating for the left shoulder disability on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  By an August 2007 rating decision, the Des Moines RO denied the Veteran's claims to reopen entitlement to service connection for right shoulder, bilateral wrist and finger, bilateral knee, and bilateral ankle disorders.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.

2.  By a May 2008 rating decision, the North Little Rock RO denied the Veteran's claim to reopen entitlement to service connection for a back disorder and a claim to entitlement to service connection for a neck disorder.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period. 

3.  Evidence received since the August 2007 and May 2008 rating decisions relates to previously unestablished facts necessary to substantiate the service connection claims for right shoulder, bilateral wrist and finger, back, neck, bilateral knee, and bilateral ankle disorders.

4.  The Veteran incurred a right shoulder injury in service; however, the current right shoulder disorder is not causally or etiologically related to service.

5.  The Veteran incurred an injury to his left wrist in service; however, the Veteran's current bilateral wrist and finger disorders are not otherwise causally or etiologically related to service.

6.  The Veteran did not incur a back disorder in service, and his current back disorder is not causally or etiologically related to service.

7.  The Veteran did not incur a neck disorder in service, and a current neck disorder is not causally or etiologically related to service.

8.  The Veteran incurred injuries to his knees in service; however, a current bilateral knee disorder is not causally or etiologically related to service.

9.  The Veteran incurred injuries to his ankles in service; however, current bilateral ankle disorder is not causally or etiologically related to service.

10.  The Veteran's left shoulder disability, which affects his non-dominant extremity, has manifested with pain and loss of range of motion to approximately midway between side and shoulder level.  

11.  The evidence shows an exceptional disability picture with a marked interference with employment for the service-connected left shoulder disability for which the available schedular evaluation is inadequate. 


CONCLUSIONS OF LAW

1.  The August 2007 Des Moines RO rating decision that denied claims to reopen entitlement to service connection for right shoulder, bilateral wrist and finger, bilateral knee, and bilateral ankle disorders is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The May 2008 North Little Rock RO rating decision that denied the claim to reopen entitlement to service connection for a back disorder and a claim to entitlement to service connection for a neck disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

3.  New and material evidence has been received since the August 2007 and May 2008 rating decisions to reopen the Veteran's claims to service connection for right shoulder, bilateral wrist and finger, back, neck, bilateral knee, and bilateral ankle disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

5.  The criteria for service connection for bilateral wrist and finger disorders have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

6.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

7.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

8.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

9.  The criteria for service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

10.  The criteria for a disability rating on a schedular basis in excess of 20 percent for the Veteran's service-connected left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2014).

11.  The criteria for a referral to the Director, Compensation and Pension Service for extraschedular consideration in excess of 20 percent for the left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence and Service Connection

The Veteran is seeking to reopen previously denied claims to service connection for right shoulder, bilateral wrist and finger, back, neck, bilateral knee, and bilateral ankle disorders.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In order to reopen a claim to service connection, new and material evidence must relate to one or more of the requirements of service connection, which may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' -the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  To the extent that the Veteran is seeking service connection for an arthritic disease, the Board notes that arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  However, as will be discussed in more detail below, the evidence does not support a finding that the Veteran has any arthritic disease related to the claims on appeal, and thus, the Board shall limit its discussion to claims of entitlement on a non-presumptive basis.  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board finds that the Veteran has submitted new and material evidence since the prior final rating decisions that relates to previously unestablished facts necessary to substantiate his claims to service connection for right shoulder, bilateral wrist and finger, back, neck, bilateral knee, and bilateral ankle disorders.  Specifically, an October 2007 letter informed the Veteran of the August 2007 rating decision issued by the Des Moines RO, which denied claims to reopen entitlement to service connection for right shoulder, bilateral wrist and finger, bilateral knee, and bilateral ankle disorders.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.  Likewise, he was informed by a May 2008 letter of the May 2008 rating decision issued by the Little Rock RO, which denied his claim to reopen entitlement to service connection for a back disorder and a claim to entitlement to service connection for a neck disorder.  He did not appeal this decision or submit new and material evidence within the one year appeal period.  Thus, the Board finds that the August 2007 and May 2008 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board notes that his claims to reopen and a claim to service connection were denied either because there were no current diagnoses for his disorders or because there was no nexus between his diagnoses and his military service.  Since the August 2007 and May 2008 rating decisions, the Veteran has submitted numerous lay statements in support of his claims and private and VA medical records, including an August 2009 letter from a private physician opining that the disorders at issue are related to his military service, which relate to his current diagnoses and the relationship between the current diagnoses and military service.  The Board finds that the Veteran has submitted new and material evidence that relates to previously unestablished facts necessary to substantiate service connection for right shoulder, bilateral wrist and finger, back, neck, bilateral knee, and bilateral ankle disorders, and thus, these claims to service connection are reopened. 

The Board shall address lay and medical evidence that pertains to all of the Veteran's claimed disorders together for the sake of brevity.  Then, the Board shall analyze lay and medical evidence that pertains to each individual disorder. 

Initially, the Board notes that several VA and private medical documents have diagnosed the Veteran with right shoulder, bilateral wrist and finger, back, neck, bilateral knee, and bilateral ankle disorders.  Specifically, a November 2009 VA examiner found that the Veteran had strains in his right shoulder, wrists, cervical neck, lumbar back (that was chronic), knees, and ankles.  Therefore, the Veteran's current diagnoses for these disorders are not in question, and the Board shall focus its analysis on the remaining elements of service connection, i.e. in-service injury and nexus components.  

The record shows that neither the Veteran nor the physician noted any abnormalities to the Veteran's spine, other muscoskeletal systems, feet, upper extremities, or lower extremities during the October 1992 enlistment examination.

During a July 1997 service separation medical examination, the physician noted that the Veteran's spine and other musculoskeletal systems, lower extremities, and feet were normal.  The physician noted that the Veteran had recurrent bilateral subluxation of shoulders, that his upper extremities were abnormal, and that he had a history of a left index finger fracture.  Moreover, the physician noted that he had bilateral retropatellar pain syndrome that was mild, leg cramps after physical exertion, and an injury to his left foot due to overuse which resolved with rest.  During the same examination, the Veteran reported that he had swollen or painful joints, broken bones, a painful or "trick" shoulder or elbow, "trick" or locked knee, foot trouble; however, he reported no arthritis, rheumatism, bursitis, or recurrent back pain.  

In a February 2005 letter, a private physician opined that the Veteran suffered from chronic arthralgias involving his shoulders, right index finger, knees, and ankles.  He further opined that these joint pains were more likely than not related to injuries sustained during his military service.  The Board notes that while this doctor diagnosed the Veteran with multiple arthralgias, he did not diagnose the Veteran with any form of arthritis or arthritic disease which would qualify as a chronic disease pursuant to 38 U.S.C.A. §§ 3.303, 3.307, and 3.309.

In April 2005, the Veteran was afforded a VA examination for a bilateral shoulder, left wrist and finger, back, bilateral knee, and right ankle disorders where the examiner reviewed the Veteran's private medical records, service treatment records, and VA medical records, in addition to the Veteran's lay statements.  In regards to his right shoulder, the examiner noted the Veteran's self-reported symptoms and treatment history, including the Veteran's belief that his symptoms stem from carrying packs in the military.  He reported that he had pain in service, that the symptoms resolved after he left service, and that the symptoms recurred in the last few years.  

In regards to his left wrist and fourth finger on the left hand, the examiner found that there was no swelling, heat, redness, or locking, and that the Veteran had increased pain when he performed unarmed self-defense tactics for his job.  His assessment after an exam and an x-ray was that the Veteran had a normal left wrist and a healed avulsion fracture of the distal left 4th finger.

In regards to his back disorder, the Veteran reported that he only had lower back problems, which manifested as a low back aching and stiffness since the military.  The examiner noted that the Veteran did not have any specific injury or any current radicular symptoms.  Moreover, the Veteran's pain was aggravated by strenuous activity and he sought treatment for his back 3 or 4 months prior for the first time.  The examiner opined that his lumbar spine degenerative joint disc discharge history did not report back problems, and that this condition was less likely as not related to his military service.

The examiner found that the Veteran's left knee had a medial meniscal injury; however, he opined that this injury was not as likely as related to service because there was no nexus of this diagnosis to his service and no injury suggestive of a meniscal injury in service.  The examiner also reasoned that the Veteran's retropatellar pain syndrome had resolved by the time he separated from service. 

Also, the examiner noted that there was no tenderness, deformity, instability, and that functional range of motion was not significantly affected by pain, fatigue, weakness, repetition flares, or incoordination in most of the systems he reviewed.  His assessment after the examination and x-rays was that the Veteran's right shoulder, left wrist, right knee, bilateral feet, and right ankle were normal.  

In an August 2009 letter, a private doctor opined that the Veteran's current symptoms and findings in his shoulder, wrists, back, neck, knees, and ankle related to his military service.  The Board finds this opinion to be of limited probative value because the private doctor indicated that he only treated the Veteran prior to service and that he reviewed his medical records from approximately 10 years after service.  While the Board acknowledges the Veteran's lay statements during the February 2014 Board hearing that this physician reviewed his service treatment records, the Board also notes that the physician offered no explanation or underlying rationale, nor any indication of how his conclusions were reached.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran was afforded another VA examination in November 2009 for all of the disorders on appeal.  In regards to his right shoulder, wrists, back, neck, knees, and knees the Veteran stated that he did not have any in-service traumatic injuries.  The examiner noted the Veteran's history of the disorders, conducted an examination, performed x-rays, and diagnosed him with strains in his right shoulder, wrists, cervical neck, lumbar back (that was chronic), knees, and ankles.  Moreover, the examiner opined that all of these strains were less likely as not caused by or a result of his in-service duties.  He reached this conclusion because there was a lack of any traumatic injury while in the service and the absence of any significant degenerative or arthritic changes on clinical examination and radiographs from that date, and he opined that these muscoskeletal strains could be the result of normal life, aging, and wear and tear.  

In a February 2010 letter, the Veteran disagreed with the November 2009 VA examiner's conclusions, he contended that the examiner was in a hurry and that the examiner did not review or give credit to the evidence that the Veteran had previously submitted.  In a January 2013 substantive appeal form (VA Form 9), the Veteran contended that all of his disorders were related to service.  

A March 2014 VA primary care note indicated that the Veteran reported to have knee, back, and bilateral shoulder pain.  The physician stated that based on his review of the Veteran's medical treatment records, current treatment, and the physician's own opinion, it was more likely than not that the Veteran's current condition was directly related to conditions sustained and treated in service.  

Right Shoulder Disorder

In addition to the evidence stated above, the Veteran's claims file contains an August 2004 statement in support of his claim in which he contended that he sustained numerous illnesses and injuries in service, including a bilateral shoulder disorder which manifested as limited range of mobility and pain in the joint.  In November 2005, the Veteran submitted another statement in support of his claim contending that various physical activities during service caused him to suffer pain and injury to his shoulders. 

In a June 2006 VA progress note, the Veteran was reported to have a right shoulder injury during a recent training at his job where he felt the right shoulder pop out and back in during the training.  The x-ray of the shoulder revealed that there was no dislocation or fracture; however, the doctor noted that the Veteran might have a possible rotator cuff strain.  In a July 2006 physical therapy note, the Veteran reported that he had pain in the right shoulder prior to the June 2006 injury, but that the injury aggravated the shoulder.  The physical therapist determined that the Veteran had symptoms consistent with a rotator cuff impingement and right shoulder instability.  

An August 2006 orthopedic surgery note showed that the Veteran received an injection of corticosteroid into this right shoulder to relieve pain.  A VA record from this month indicated that he had an MRI performed and that he sustained the injury to his right shoulder during a police training exercise in June 2006.  

The Veteran complained of shoulder pain to a private doctor in November 2007 and December 2007, and he stated that the pain had been continuous for approximately 4 years prior, but that it began in service.  In April 2009, a VA doctor noted that the Veteran complained of bilateral shoulder discomfort and diffuse upper back pain, and assessed the Veteran as having bilateral shoulder pain with a possible infra splinatus tear.  Also in April 2009, the Veteran began an acupuncture trial in which he relayed that he was hurt in service, and a physician assessed him as having a partial tear of rotator cuff of his shoulder with chronic pain. 

During a February 2014 Board hearing, the Veteran contended that he injured his shoulders in service when he fell and slipped into a fox hole, and that he was prescribed Motrin, and that he had chronic pain, fatigue, weakness, dislocation, and a "trick" shoulder.  He recounted his medical treatment history and history of the symptoms of the right shoulder since service.  

After considering the Veteran's lay statements, his statement of painful joints and painful shoulder in the separation report of medical history, and the separation examiner's notation of recurrent bilateral subluxation of shoulders, the Board concludes that he incurred an injury in service.  

Turning to the evidence linking a current right shoulder disorder to service, the Board finds that the VA examiners' opinions are afforded more probative weight than the Veteran's lay opinion, and thus, the Board finds that the Veteran's right shoulder disorder is not causally or etiologically related to service.  The Board notes that while the claims file does contain evidence of treatment of an on-going shoulder disorder after service, the VA examiners determined that this disorder was not due to service and one examiner noted that his subluxation of the shoulders resolved itself.  Moreover, the November 2009 VA examiner opined that his right shoulder strain could be a result of normal life, aging, and wear and tear, and in fact, the Board notes that the Veteran sustained a traumatic injury in June 2006 which is unrelated to his service.  The Board also finds the VA examiners' opinions more probative than the June 2004, February 2005, and August 2009 private physicians' opinions concerning etiology of this disorder because the VA examiners' opinions and conclusions were based on thorough reviews of the Veteran's records, examinations of the Veteran, and reasoning that is supported by the record.  The private physicians' opinions, on the other hand, were short, conclusory statements that lacked any substantive rationale.  

Therefore, as the preponderance of the evidence is against service connection for a right shoulder disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Wrist and Finger Disorders

The claims file contains additional evidence apart from that stated above relating to the Veteran's wrists and fingers.  A July 1995 service treatment record noted that the Veteran slammed the 4th digit of his left hand in a door and that he had bruising, swelling, and pain symptoms.  He reported to the physician that he could not straighten the finger out.  He was referred to the orthopedics clinic because an x-ray showed a possible fracture of a distal phalanx and a minor abnormality, but no acute pathology or fracture.  An August 1995 orthopedics consultation sheet noted that the Veteran had a mallet finger, an avulsion fracture, and a damaged distal phalanx.  He was prescribed a dorsal splint, and a September 1995 orthopedics note reported that the mallet finger had not been swollen since the injury.  He was given light duty for 6 weeks and Motrin. 

In February 1996, the Veteran complained of left wrist pain due to overflexion.  The duty corpsman noted that there was no swelling noticed or snuffbox tenderness, that there was tenderness to anterior aspect of wrist with flexion, and that the Veteran had full range of motion in the digits.  The corpsman diagnosed him with a wrist strain rule out fracture, and an x-ray showed no fracture or dislocations in the left wrist. 

In August 2004, the Veteran contended that he sustained numerous illnesses and injuries in service, including a bilateral finger disorder and a residual of a right finger fracture on his left hand.  

The Board concludes that the Veteran incurred a left wrist sprain in service as noted in a February 1996 service treatment record; however, the remaining service treatment records are silent for complaints or treatment for his wrists and hands, apart from his ring finger of his left hand for which he is already service-connected.  Discounting the 4th digit on his left hand, the Board finds that the Veteran sustained an injury only to his left wrist in service for this claim.  

Turning to the evidence linking the current bilateral wrist sprains to service, the Board finds that the VA examiners' opinions are afforded more probative weight than the Veteran's lay opinion, or the opinions of the private physicians for the same reasons as stated above.  

Therefore, as the preponderance of the evidence is against service connection for bilateral wrist and finger disorders, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Back Disorder

As pertains to evidence specific to the Veteran's back disorder, he contended in August 2004 that he sustained numerous illnesses and injuries in service, including a back disorder which manifested as reoccurring pain in the lower and upper back.  

In November 2005, he submitted a statement in support of his claim contending that various physical activities during service caused him to suffer pain and injury to his lower back.  He complained of low back pain to a private doctor in November and December 2007, and he stated that the pain had been continuous for approximately 4 years prior, but that it began in service.  In December 2007, he received an epidural steroid injection into his lumbar spine for pain relief. 

After considering the Veteran's statements, his endorsement of no recurrent back pain in the separation report of medical history, the lack of report of any back injury during service, and the many years from separation from service until he sought treatment for a back condition, the Board concludes that he did not have a back disorder during service.  Although another plausible explanation is that the Veteran provided during the appeal, i.e., that his back pain began in service due to strenuous activities, the Board has determined that its conclusion is more in keeping with the record as a whole.  The Board acknowledges that there is more than one plausible interpretation of this evidence.  However, the Board determines that its finding is more consistent with this evidence.  

Turning to the nexus evidence linking his current chronic lumbar back strain to his service, the Board finds that the VA examiners' opinions are afforded more probative weight than the Veteran's lay opinion concerning the etiology of his back disorder.  The Board also finds the VA examiners' opinions more probative than the June 2004, February 2005, and August 2009 private physicians' opinions concerning etiology of this disorder because the VA examiners' opinions and conclusions were based on thorough reviews of the Veteran's records, examinations of the Veteran, and reasoning that is supported by the record. 

Therefore, as the preponderance of the evidence is against service connection for bilateral wrist and finger disorders, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Neck Disorder

In addition to the evidence expressed above, the Veteran complained of neck pain to a private doctor in November and December 2007, and he stated that the pain had been continuous for approximately 4 years prior, but that it began in service.  In December 2007, he received an epidural steroid injection into his cervical spine for pain relief. 

The Board finds that the Veteran did not have a neck disorder in service because an examiner noted that the Veteran's spine and other musculoskeletal systems were normal during his service separation examination.  Moreover, there was a lack of report of any neck injury during service, and the Veteran did not seek treatment for his neck disorder until many years from separation from service.

As it pertains to the nexus evidence, the Board finds that the VA examiners' opinions are afforded more probative weight than the Veteran's lay opinion concerning the etiology of his neck disorder.  The Board also finds the VA examiners' opinions more probative than the June 2004, February 2005, and August 2009 private physicians' opinions concerning etiology of this disorder because the VA examiners' opinions and conclusions were based on thorough reviews of the Veteran's records, examinations of the Veteran, and reasoning that is supported by the record. 

Therefore, as the preponderance of the evidence is against service connection for a neck disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Knee Disorder

In October 1993, the Veteran complained of right knee pain which was worse after flexion.  The physician noted that the Veteran fell then another recruit stepped on the medial aspect of his knee.  The physician diagnosed him with a soft tissue trauma to the right knee, and he was given light duty, crutches for 3 days, and an instruction to treat the injury with ice. 

On two separate occasions in May 2000, the Veteran reported to a private physician that he developed left knee pain without any associated injury during police training camp approximately in January 2000.  He also reported that he did not have any difficulty in the Marines, including basic training.  The physician noted no past history of injury, pain, or problems, that there was occasional swelling and no clicking or giving-way.  The doctor diagnosed the Veteran with chronic pain of the left knee, rule out internal derangement.  A private radiology report from the same month noted a normal examination of the left knee.  The physician noted that there was a hairline latency involving the lateral aspect of the tibial metaphysis that was just felt to be a normal variant and not a fracture. 

In May and June 2000, the Veteran had an MRI and a diagnostic operative arthroscopy performed on his left knee, after which the doctor diagnosed him with a possible internal derangement of the left knee.  In a June 2000 private medical record, the Veteran noted that his left knee pain and injury occurred at the end of February 2000.  A July 2000 progress note from a private doctor noted that the Veteran was asymptomatic for his left knee, he had good strength and full range of motion.  The Veteran was requesting to return to work, and he had been jogging and in physical therapy without incident.  

A June 2004 private medical record notes that the Veteran complained that his knees crack painfully and occasionally swell.  He relayed that it was very difficult to squat.  The doctor stated that he had multiple arthralgias that were chronic and attributable to military service.  The Board notes this is the same doctor who diagnosed the Veteran with multiple arthralgias that were chronic and attributable to military service in February 2005.  

In August 2004, the Veteran contended that he sustained numerous illnesses and injuries in service, including a knee disorder which manifested as trouble squatting and getting up and pain in joints. 

In November 2005, the Veteran submitted a statement in support of his claim contending that various physical activities during service caused him to suffer pain and injury to his knees. 

In a January 2006 VA triage note, the Veteran was reported to have redness to his knees resulting from an altercation with a patient in a VA facility.  He complained of knee pain to a private doctor in November and December 2007, and he stated that the pain had been continuous for approximately 4 years prior, but that it began in service. 

After considering the Veteran's lay statements, his complaints of knee pain in service, his statement of a "trick" or locked knee in the separation report of medical history, and the separation examiner's notation of bilateral retropatellar pain syndrome, the Board concludes that he incurred a bilateral knee injury in service.  

In regards to the evidence linking his current diagnosis to service, the Board finds that the VA examiners' opinions are afforded more probative weight than the Veteran's lay opinion, and thus, the Board finds that the Veteran's bilateral knee disorder is not causally or etiologically related to service.  The Board notes that the Veteran did not seek treatment for his knees until May 2000 during which he relayed to a private physician that he developed left knee pain in January 2000, and that he did not have any difficulties during service.  Moreover, the April 2005 VA examiner opined that his retropatellar pain syndrome had resolved by the time he separated from service, and the November 2009 VA examiner concluded that his bilateral knee disorder was less likely as not caused by or a result of his in-service duties because it could be the result of normal life, aging, and wear and tear.  The Board also finds the VA examiners' opinions more probative than the June 2004, February 2005, and August 2009 private physicians' opinions concerning etiology of the knees because the VA examiners' opinions and conclusions were based on thorough reviews of the Veteran's records, examinations of the Veteran, and reasoning that is supported by the record.  

Therefore, as the preponderance of the evidence is against service connection for a right shoulder disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Ankle Disorder

A December 1993 podiatry clinic record noted that the Veteran had an injury to his right ankle during a hiking excursion, which the physician reported as a mild edema, and his symptoms included diminished muscle strength, and restricted range of motion.  The physician diagnosed him with a right ankle sprain, and he noted that the Veteran had blisters on his left foot, which were treated.

In April 1997, the Veteran complained of pain in this 4th toe of his right foot after falling into a foxhole at night and the fifth toe in his left foot after exertion, which the physician diagnosed as a fracture and treated.  

A June 2004 private medical record noted that the Veteran complained that his right ankle was stiff and painful.  The doctor stated that he had multiple arthralgias that were chronic and attributable to military service.  The doctor further stated that he had decreased function and disability in his legs that he sustained in military service.  The Board notes this is the same doctor who diagnosed the Veteran with multiple arthralgias that were chronic and attributable to military service in February 2005.   

In August 2004, the Veteran contended that he sustained numerous illnesses and injuries in service, including a bilateral ankle disorder which manifested as trouble bending and stiffness in his ankle joints.  He complained of ankle pain to a private doctor in November and December 2007, and he stated that the pain had been continuous for approximately 4 years prior, but that it began in service.  

The Board finds that the Veteran incurred an injury to his ankles in service after considering his statements, his complaints of pain and diagnosis of a right ankle sprain in service, his statement that he had foot trouble in the separation report of medical history, and the separation examiner's notation of leg cramps and injury to his left foot due to overuse.   

In regards to the evidence linking his current diagnosis to service, the Board finds that the Veteran's bilateral ankle disorder is not causally or etiologically related to service because it affords more probative weight to the VA examiners' opinions than the Veteran's lay opinion.  The Board notes that during the July 1997 separation examination, the examiner noted that the Veteran's left foot injury resolved with rest.  Moreover, the Veteran did not seek treatment for his ankles until June 2004, approximately 7 years after separation, and the November 2009 VA examiner concluded that this disorder could be the result of normal life, aging, and wear and tear.  Although another plausible explanation is what the Veteran provided during the appeal, i.e., that his ankle sprains were caused by activities in service, the Board has determined that its conclusion is more in keeping with the record as a whole.  The Board acknowledges that there is more than one plausible interpretation of this evidence.  However, the Board determines that its finding is more consistent with this evidence.  

Therefore, as the preponderance of the evidence is against service connection for a bilateral ankle disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Schedular Increased Rating for Left Shoulder Disability

The Veteran contends that his service-connected left shoulder impingement with instability disability has gotten worse.  The Board notes that he is currently rated at 20 percent disabling for this disability of his non-dominant extremity.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014). 

The Court of Appeals for Veterans Claims (Court) has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected left shoulder disability is rated under DC 5201, limitation of arm.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

DC 5201 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (limited use of his arm).  There is no indication of impairment of the humerus, clavicle, or scapula in order to apply the other diagnostic codes for the shoulder and arm contained in 38 C.F.R. § 4.71a.  Thus, the Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 5201. 

DC 5201 rates limitation of motion of the arm, assigning a 20 percent rating for limitation of motion at the shoulder level of both major and minor joints.  Limitation of motion of the major and minor joint midway between the side and shoulder level warrants a 20 and 30 percent rating for the minor and major joints, respectively.  Limitation of motion of the major and minor joint to 25 degrees from side warrants a 30 and 40 percent rating for the minor and major joints, respectively.

Normal shoulder flexion and abduction is from zero to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Initially, the Board notes that the Veteran is right-handed.  As such, the Veteran's left shoulder disability affects the minor joint.  

The Veteran's left shoulder range of motion was measured at the November 2009 VA examination.  He demonstrated forward flexion to 80 degrees with pain at 80 degrees, abduction to 80 degrees with pain at 80 degrees, external rotation to 70 degrees with pain from 60 to 70 degrees, and internal rotation to 70 degrees with pain from 50 to 70 degrees.  The examiner noted that there was no pain with direct palpitation of the shoulder, that the left upper extremity was completely neurovascularly intact, and that there was no gross instability; however, the Hawkins impingement sign was positive.  Moreover, the Veteran stated to the examiner that he had a deep, achy pain that became throbbing and was associated with stiffness, and that his pain was 3 out of a possible 10 while at rest but during flare-ups, the pain was as high as 8 out of 10.  He relayed that the pain was exacerbated by working, especially by overhead activities, and that it was relieved by NSAIDs and a heating pad.  He denied any numbness, weakness, or tingling of this left upper extremity.  

After examining the Veteran and performing an x-ray on the left shoulder, which showed no acute fractures, malalignment, or degenerative changes, the examiner concluded that the Veteran had limited range of motion in this extremity.  However, there was no further loss of function or range of motion with 3 repetitions of use, and no pain, fatigue, weakness, lack of endurance or incoordination.  The examiner acknowledged that he could not specifically address range of motion during flare-ups without resorting to speculation because no flare-ups occurred during the examination.  

As previously mentioned, the Veteran disagreed with the November 2009 VA examiner's conclusions in a February 2010 letter submitted by his representative, and he contended that the examiner was in a hurry and that the examiner did not review or give credit to the evidence that the Veteran had previously submitted.  

Since that VA examination, the Veteran complained of left shoulder pain to a VA nurse practitioner in July 2010, who renewed his ibuprofen medication.  The Veteran had an x-ray done in that month that showed no fracture, dislocation, or bone destruction.  Bone mineralization was within normal limits, and the adjacent osseous structures were unremarkable.  The physician's impression was that there was no significant osseous abnormality.  

During the February 2014 Board hearing, the Veteran stated that it was hard for him to sleep on his side due to shoulder pain, and that he wakes up with headaches due to the tension in his neck, shoulder area, and upper back.  He alleged that his left shoulder symptoms limit his duties at work, including teaching firearms to other agents because it is hard to consistently hold firearms.  Moreover, he relayed that that he occasionally has swelling, and has periods where his left shoulder locks up at home and at work and he is unable to use it.  He noted that he uses a transcutaneous electrical nerve stimulator and heating packs to help relieve symptoms for this shoulder.  

Lastly, the Veteran complained of bilateral shoulder pain to a VA physician in March 2014, who noted that there was no swelling in his joints.  

Regarding functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45, the Veteran's VA outpatient records reflect intermittent reports of left shoulder pain and diminished utility.  In addition to his statements during the February 2014 Board hearing, in April 2009, the Veteran complained of bilateral shoulder discomfort to a VA physician who noted that he had some restriction of motion with passive range of motion and some discomfort at ends of range of motion.  He also underwent acupuncture treatment for his shoulders that month.  Since the November 2009 VA examination, the Veteran complained of left shoulder pain to a VA nurse practitioner in July 2010.  The Veteran had an x-ray done in that month that showed no fracture, dislocation, or bone destruction.  Bone mineralization was within normal limits, and the adjacent osseous structures were unremarkable.  The physician's impression was that there was no significant osseous abnormality.  However, at the November 2009 VA examination, the Veteran's range of motion was not further limited by repetitive testing of the left shoulder.  As such, an increased rating based on functional loss is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).

After careful review of the evidence, the Board finds that the Veteran's disability picture shows a limitation of motion of the minor joint midway between his side and shoulder level, which warrants a 20 percent rating for the minor joint.  After weighing the Veteran's lay statements and the November 2009 VA examiner's objective and quantified findings concerning the range of motion of the Veteran's left shoulder, the Board concludes that the examiner's finding are the most probative evidence in the record on the subject.  This examination also showed that the Veteran did not have a limitation of motion of the minor joint to 25 degrees from side, which would warrant a 30 percent rating for the minor joint. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating to exceed 20 percent on a schedular basis for service-connected left shoulder disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, DC 5201; Gilbert, 1 Vet. App. at 49.

Finally, the Board notes that the Veteran has not claimed entitlement to a total disability rating based on individual unemployability, and such a claim is not otherwise raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In fact, the Veteran confirmed during the February 2014 Board hearing that he was employed as an officer of the law. 

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in September 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, service personnel records, and records of private and VA treatment.  The duty to assist was further satisfied by VA examinations in April 2005 and November 2009, during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.

The Board notes that the Veteran's claims to reopen entitlement to service connection for right shoulder, bilateral wrist and finger, back, neck, bilateral knee, and bilateral ankle disorders have been granted, and thus, no additional duties of notice or assistance are required.  Moreover, based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of his claims to entitlement to service connection for right shoulder, bilateral wrist and finger, back, neck, bilateral knee, and bilateral ankle disorders and his claim for an increased rating for his left shoulder disability.  Thus, no further notice or assistance is required.


ORDER

New and material evidence having been received, the claim to service connection for a right shoulder disorder is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim to service connection for bilateral wrist and finger disorders is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim to service connection for a back disorder is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim to service connection for a neck disorder is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim to service connection for a bilateral knee disorder is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim to service connection for a bilateral ankle disorder is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for a right shoulder disorder is denied. 

Entitlement to service connection for bilateral wrist and finger disorders is denied.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a neck disorder is denied.  

Entitlement to service connection for a bilateral knee disorder is denied. 

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to a rating on a schedular basis in excess of 20 percent for a left shoulder disability is denied. 


REMAND

Extraschedular Consideration for Left Shoulder Disability 

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the threshold and first prong of Thun, the evidence in this case shows such an exceptional disability picture that the available schedular criteria for the service-connected left shoulder disability are inadequate.  Specifically, the Veteran alleged during the February 2014 Board hearing that although his left shoulder is his minor or non-dominant joint, his occupation as a police officer requires him to treat this joint as a major or dominant joint because his right hand must be made available in case he needs to use his service weapon.  Moreover, the Veteran alleged that he is unable to take medication to relieve his symptoms due to his employment as an officer.  The rating schedule, which makes a distinction between a major and minor joint, does not reasonably describe this aspect of the Veteran's disability level and symptomatology. 

The Board further observes that the Veteran exhibits other related factors such as those provided by the regulation as "governing norms."  The Veteran alleged in the February 2014 Board hearing that his left shoulder disability, particularly during flare-ups, prevents him from providing trainings and requires him to perform clerical and administrative duties.  These factors show a marked interference with employment due to the disability. 

In short, the evidence supports the proposition that the Veteran's service-connected left shoulder disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  However, the Board may not adjudicate such a case in the first instance because such a case must be forward to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service in the first instance for consideration of the applicability of an extraschedular rating.  38 C.F.R. § 3.321(b); see Thun, 22 Vet. App. at 115.

Accordingly, the case is REMANDED for the following action:

1. The claim for an increased rating for left shoulder impingement with instability should be referred to the Director, Compensation and Pension Service for extraschedular consideration consistent with 38 C.F.R. § 3.321(b), to determine whether a rating in excess of 20 percent is warranted for service-connected left shoulder disability on an extraschedular basis.

2. After completing the above development, readjudicate the claim for an increased rating for left shoulder disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


